Citation Nr: 1445058	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  05-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran had active service from December 1958 until December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the VA RO in Hartford, Connecticut. 

The Board previously considered this issue in March 2008 and denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an Order dated in January 2009, the Court granted a Joint Motion for Remand (Joint Motion) submitted by the parties in the case and vacated the Board's March 2008 decision.  The Joint Motion indicated that the Board failed to provide adequate reasons and bases in support of its decision with regard to a service connection claim for a bilateral foot disorder (later denied by the Board in December 2011).  The issue of TDIU was intertwined with that claim, and both claims were remanded by the Board for further development in March 2010.  In December 2011, the issue of entitlement to a TDIU was again remanded for further development.  This issue was most recently before the Board in October 2012, at which time the Board denied entitlement to TDIU.

In April 2014, the Court issued a Memorandum Decision setting aside the October 2012 Board decision and remanding the matter for further proceedings.  The appeal has been returned to the Board for action consistent with the April 2014 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the reasons set forth below, the Board has determined that additional development is necessary by the AOJ prior to adjudication.

The Court's April 2014 Memorandum Decision states that "the Board failed to explain in the decision what the cumulative functional impairment of the appellant's disabilities was and why that cumulative impairment did not prevent substantially gainful employment."  In view of this finding, the Board finds that there may be functional impairment caused by the cumulative affect of his service-connected disabilities, and this raises the question of whether the schedular criteria for TDIU may be inadequate under the circumstances of this case.  Under 38 C.F.R. § 4.16(b), Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of extraschedular TDIU under 38 C.F.R. § 4.16(b), to include the cumulative functional impairment caused by the Veteran's service-connected disabilities in combination, to the Director, Compensation and Pension Service.  

2. Then, readjudicate the issue remaining on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


